                         Case 5:20-mc-80061-VKD Document 1 Filed 03/10/20 Page 1 of 18




                    JOSHUA H. LERNER, SBN 220755
                      j lerner@gibsondunn.com
                2   GIBSON, DUNN & CRUTCHER LLP
                    555 Mission Street, Suite 3000
                3   San Francisco, CA 94105-0921

                4

                5
                    Telephone: 415.393.8200
                    Facsimile: 415.393.8306

                    H. MARK LYON, SBN 162061
                                                                u
                6
                      mlyon@gibsondunn.com
                    GIBSON, DUNN & CRUTCHER LLP                                                         FN ED
                    1881 Page Mill Road
                7   Palo Alto, CA 94304-1211
                    Telephone: 650.849.5300
                                                                                                       MAR 10 2020
                8   Facsimile: 650.849.5333                                                          SUSAN Y. SOONG
                                                                                                 CLERK, U.S. DISTFIICT COURT
                9   ILIS SA SAMPLIN, SBN 314018                                                 NORTH DISTFl/CT OF CALIFORNIA
                      isamplin@gibsondunn.com
               IO   GIBSON, DUNN & CRUTCHER LLP
                    333 South Grand Avenue
               11   Los Angeles, CA 90071-3197
                    Telephone: 213.229.7000
               12   Facsimile: 213.229.7520

               13   Attorneys for Apple Inc.

               14                                  UNITED STATES DISTRICT COURT

               15                                NORTHERN DISTRICT OF CALIFORNIA

               16

               17
                                                        CVIO
                    APPLE INC., a California corporation,             CASE NO.

               18                         Plaintiff,                  APPLE INC.'S NOTICE OF MOTION AND
                                                                      MOTION TO QUASH SUBPOENA AND
               19          V.                                         FOR A PROTECTIVE ORDER;
                                                                      MEMORANDUM OF POINTS AND
           20       MASIMO CORPORATION,                               AUTHORITIES IN SUPPORT THEREOF
                    a Delaware corporation; and
           21       CERCACOR LABORATORIES, INC.,                      [Related to Case Nos. 8: l 8-cv-02001-JVS-JDE
                                                                      (C.D. Cal. filed Nov. 8, 2018) and 8:20-cv-
           22       a Delaware Corporation.                           00048-JVS (JDEx) (C.D. Cal. filed Jan. 9, 2020)]

           23                             Defendants.                 Date:        TBD
                                                                      Time:        TBD
           24                                                         Crtrm:       TBD
                                                                      Judge:       TBD
           25

           26

           27

           28

Gibson, Dunn &
Crutcher LLP                                   APPLE INC . 'S NOTIC E OF MOTION AND MOTION TO
                                               QUASH SUBPOENA AND FOR A PROTECTIVE ORDER
                          Case 5:20-mc-80061-VKD Document 1 Filed 03/10/20 Page 2 of 18



                                                 NOTICE OF MOTION AND MOTION

             2             PLEASE TAKE NOTICE that at a date and time to be determined by this Court, Apple Inc.

             3    ("Apple") will , and hereby does, move the Court, pursuant to Federal Rules of Civil Procedure 26( c)

             4    and 45, for an order quashing the subpoena for the production of a deposition witness and documents

              5   served by Masimo Corporation ("Masimo") and Cercacor Laboratories, Inc . ("Cercacor")

             6    (collectively, "Plaintiffs") on Apple in connection with Masimo Corp. et al. v. True Wearables Inc. et

              7   al., No. 8: 18-cv-02001-JVS-JDE (the "True Wearables Case") and for a protective order. In the True

              8   Wearables Case, Plaintiffs allege that one of the defendants in the case, Marcelo Lam ego, briefly

              9   worked at Apple before he formed True Wearables. But Plaintiffs' claims against Mr. Lamego and

            IO    True Wearables in the True Wearables Case are not based on Mr. Lamego ' s conduct at Apple, for

            11    Apple, or on behalf of Apple. Plaintiffs' claims are based on Mr. Lamego's conduct while employed

            12    by Ceracor and in connection with the company he founded, True Wearables. Accordingly,

            13    Plaintiffs' subpoena to Apple is not designed to elicit discovery relevant to Plaintiffs ' claims in, and

            14    proportional to the needs of, the True Wearables Case.

            15             Indeed, Plaintiffs did not serve their subpoena on Apple until January 8, 2020-the day before

            16    it filed a separate lawsuit against Apple in the Central District of California (Masimo Corp. et al. v.

            17    Apple, Inc. , No. 8:20-cv-00048-JVS (JDEx) (C.D. Cal. filed Jan . 9, 2020) (the "Apple Case")).

            18    Although the subpoena was served in connection with the True Wearables Case, the subpoena on its

            19    face pertains to Plaintiffs' claims against Apple in the Apple Case. The timing of Plaintiffs ' Apple

           20     subpoena and the manner in which the substance of the subpoena tracks their claims in the Apple

           21     Case is telling. Plaintiffs are trying to obtain discovery from Apple for the Apple Case before

           22     discovery in that case begins. The subpoena is an attempted end-run around Federal Rules of Civi I

           23     Procedure 16 and 26, as well as California Code of Civil Procedure Section 2019.210. The subpoena

           24     also seeks sensitive and confidential information from Apple, even though, to the best of Apple's

           25     knowledge, a protective order has not been entered in either the True Wearables Case or the Apple

           26     Case.

           27

           28

Gi bson, Dunn &
Crutcher LLP                                 APPLE IN C . ' S NOTIC E O F MOTION AND MOTION TO
                                             QUASH SUBPOENA AND FOR A PROTECTIV E ORD ER
                      Case 5:20-mc-80061-VKD Document 1 Filed 03/10/20 Page 3 of 18



                        Apple respectfully requests that the Court quash the subpoena in its entirety and enter a

            2    protective order to prohibit Plaintiffs' discovery of the documents and testimony requested in the

            3    subpoena.

            4           This Motion is based upon this Notice of Motion and Motion, the accompanying

            5    Memorandum of Points and Authorities, the Declaration of Joshua H. Lerner (the "Lerner Deel."),

            6    the filings in this action, and any other matters of which this Court may take judicial notice.

            7           Pursuant to Federal Rule of Civil Procedure 26 and Local Rule 37-1, undersigned counsel

            8    certifies that the patiies have conferred for the purpose of attempting to resolve all disputed issues.

            9    Counsel met and conferred telephonically on February 26, 2020, and March 5, 2020.

           10

           11    Dated : March 10, 2020                         Respectfully submitted,

           12                                                   JOSHUAH. LERNER
                                                                H. MARK LYON
           13                                                   !LISSA SAMPLIN
                                                                GIBSON, DUNN & CRUTCHER LLP
           14

           15

           16
                                                                By: a ~
                                                                      Joshua ".'Lerner
           17
                                                                Attorneys for Apple Inc.
           18

           19

          20

          21

          22

          23

          24

          25

          26

          27

           28
                                                                     2
Gibson, Dunn &
Crutcher LLP                                APPLE [NC.'S NOTICE OF MOTION AND MOTION TO
                                            QUASH SUBPOENA AND FOR A PROTECTIVE ORDER
                          Case 5:20-mc-80061-VKD Document 1 Filed 03/10/20 Page 4 of 18



                                                                              TABLE OF CONTENTS

              2
              3   I.       INTRODUCTION ............ ... .... ...... ........ .... .................................................................. .. ........... I

             4    II.      BACKGROUND .......... ..... .. ....................... ...... ................. ............................. .... ......... .. ........... I

              5            A.          Plaintiffs Filed the True Wearables Case Against Mr. Lamego and True
                                       Wearables . ........... ... ...................... .. .... ... ..... ... ... .... ..... ..... ..................................... .. ........ I
              6
                           B.          Plaintiffs Served Apple with a Subpoena in the True Wearables Case One Day
              7                        Before Filing the Apple Case ........................ .. .. ... ... .. .. .. ........... .... .. ............................... 2

              8            C.         Apple ' s Counsel Met and Conferred with Plaintiffs' Counsel About the Apple
                                      Subpoena . ... .. .. .. ...... ........ ...... .... .... ..... .... .. .... ... ..... ... ... ...................... .. .... ....... .. ....... ..... ... 3
              9
                  Ill .    LEGAL STANDARD .. ......... ...... .... ............................. .. .. ..... .... ...... .. ......... ...... ........ ..... .. .. .... .... 4
            10
                  IV.      ARGUMENT .... ........................................... .. .. .... .. ... ............................... ........ ......................... 5
            11
                           A.         Plaintiffs Seek Discovery that Goes to the Heart of the Apple Case in Which
            12                        They Are Not Yet Permitted to Propound Discovery ....................... .... .. .. ........ ...... .. .... 6

            13             B.         The Information Sought in the Subpoena Is Neither Relevant Nor
                                      Propo11ionate to the True Wearables Case ...................... .... ... ........ .. ............................. 6
            14
                                       I.          The Documents and Testimony Requested from Apple Are Not
            15                                     Relevant to the True Wearables Case ............................................................... 7

            16                        2.           The Documents and Testimony Requested from Apple Are Not
                                                   Propo11ionate to the Needs of the True Wearables Case ................................... 9
            17
                           C.         Plaintiffs Are Not Entitled to Discovery from Apple in the Absence of a
            18                        Section 2019.210 Disclosure ........................................................................... ............ 10

            19             D.          Discovery Should Not Proceed Without an Acceptable Protective Order ...... ............ 11

           20     V.       CONCLUSION .... ........... ..... ...... .. ... .. .. .. ... .. ....... .. ....... ... .. .... .................................................... 12

           21

           22
           23

           24

           25

           26
           27

           28

Gib son, Dunn &
Crutcher LLP                                              APPL E INC. 'S NOTICE OF MOTION AND MOTION TO
                                                          QUASH SUBPOENA AND FOR A PROTECTIV E ORDER
                        Case 5:20-mc-80061-VKD Document 1 Filed 03/10/20 Page 5 of 18



                                                                    TABLE OF AUTHORITIES

             2                                                                                                                                             Page(s)

             3
                                                                                      Cases
             4
                 ATS Prod., Inc. v. Champion Fiberglass, Inc.,
             5      309 F.R.D. 527 (N.D. Cal. 2015) ............... ......... .. ..... ........................................................ ... ........... .5
             6   Brescia v. Ange/in,
             7      172 Cal. App. 4th 133 (2009) ........... .. .. ......................................... .......... ... ..................................... l 0

             8   Compaq Comput. Corp. v. Packard Bell Elec., Inc.,
                    163 F.R.D. 329 (N.D. Cal. 1995) .......................... .. .............................................. ....... ......... ............ 5
             9
                 Comput. Econs., Inc. v. Gartner Grp. , Inc.
           10       50 F. Supp. 2d 980 (S.D. Cal. 1999) ...................................................... ......... :............................... IO
           11    Dart Indus. Co. v. Westwood Chem. Co.,
           12       649 F.2d 646 (9th Cir. l 980) ....................................... .......................................... ..................... .. ..... 4

           13    Ga tan, Inc. v. Nion Co.,
                     No. 15-cv-01862-PJH, 2018 WL 2117379 (N.D. Cal. May 8, 2018) .... .......... ....... ........................ I I
           14
                 Gilead Scis., Inc. v. Merck & Co, Inc.,
           15       No . 5:13-cv-04057-BLF, 2016 WL 146574 (N.D. Cal. Jan. 13 , 2016) ................ .......... ........... ....... 6
           16    Goes Int'!, AB v. Dodur Ltd.,
                    No. l 4-cv-05666-LB, 2016 WL 427369 (N.D. Cal. Feb. 4, 2016) .... .. .... .......... .......... .... ..... ...... ....... 7
           17

           18    Gonzales v. Google, Inc.,
                    234 F.R.D. 674 (N.D. Cal. 2006) .............. .. ..................................................................... .. ..... ... ....... 4
           19
                 Haworth, Inc. v. Herman Miller, Inc. ,
           20       998 F.2d 975 (Fed. Cir. I 993) ................. .... ................. ......... ................. .. ......................................... 9

           21    Heilman v. Lyons,
                    No. 2:09-cv-2721 KJN P, 2010 WL 5168871 (E.D . Cal. Dec. 13 , 20 I 0) ............. .......... .. .... .......... 9
           22
                 Loop AI Labs Inc. v. Gatti,
           23
                    No. I 5-cv-00798-HSG, 2015 WL 9269758 (N.D. Cal. Dec. 21, 2015) ........................ ....... .... .... .. 11
           24
                 MIA-COM Tech. Sols., Inc. v. Litrinium, Inc.,
           25       No. SA CY 19-00220-JVS, 2019 WL 4284523 (C.D. Cal. June 11 , 2019) .... ............... .... ............ 11

           26    Moon v. SCP Pool Corp.,
                   232 F.R.D. 633 (C.D. Cal. 2005) ......................................................... ....... .................................... .. 9
           27
                 Nguyen v. L VNV Funding, LLC,
           28
                    No. 15cv758-LAB, 2017 WL 951026 (S.D. Cal. Mar. 10, 2017) ... ... ... ...... ........... .................. ........ 5
                                                                                          II
Gibson. Dunn &
Crutcher LLP                                           APPLE INC.'S NOTICE OF MOTION AND MOTION TO
                                                       QUASH SUBPOENA AND FOR A PROTECTIVE ORDER
                         Case 5:20-mc-80061-VKD Document 1 Filed 03/10/20 Page 6 of 18


                                                                   TABLE OF AUTHORITIES (continued)

                                                                                                                                                                                  Page(s)
             2
             3   Perlan Therapeutics, Inc . v. Superior Court,
                       178 Cal. App. 4th 1333 (2011) ................................................................................ .. ...................... 10
             4
                 In re REMEC, Inc. Secs. Litig. ,
             5
                       No. 04cv 1948 JLS , 2008 WL 2282647 (S .D. Cal. May 30, 2008) ........... ..... .... .... ....... .... ........ ........ 8
             6
                 Soc. Apps, LLC v. Zynga, Inc.,
             7         No. 4:I I-CV-04910 YGR, 2012 WL 2203063 (N.D. Cal. June 14, 2012) .. ................................. 10

             8   Soto v. Castlerock Farming & Transp. , Inc.,
                       282 F.R.D. 492 (E.D. Cal. 2012) ................................................................................ ...................... 9
             9
                 United States v. Capriotti,
           10          No. I: 11cv0847 DLB, 2012 WL 2994244 (E.D. Cal. July 20, 20 I 2) .. .... .. .. ........ .. .. ... ..... ... ..... .. ....... 5
           11
                 Unsworth v. Musk,
           12          No. I 9-mc-80224-JSC, 2019 WL 5550060 (N.D . Cal. Oct. 28 , 2019) .. .... ........ ....... ..... .... ..... .. ...... .5

           13    V5 Techs. v. Switch, Ltd.,
                       No. 2: I 7-cv-02349-KJD-NJK, 2019 WL 7489108 (D. Nev. Dec. 20, 2019) .... ... ..... ........... .... ...... .. 5
           14
                 Waymo LLC v. Uber Techs., Inc.,
           15          No. I 7-cv-00939-WHA, 2017 WL 2929439 (N.D. Cal. July 7, 2017) .. .. .......... .. ................ .. .......... .4
           16    Williams v. Ct,y. of San Diego ,
           17          No. 17-cv-00815-MMA, 2019 WL 5963969 (S.D . Cal. Nov . 13 , 2019) ..... ...... .. ....... ... ...... ......... 5, 8

           18                                                                                   Statutes

           19    Cal. Civ . Proc. Code§ 2019.210 ...... ....... .. .. .............................................................. .... .. .. .. .... ... .. ...... .. . I0

           20                                                                                     Rules

           21    Fed. R. Civ. P. 26 ........................ .. .......... ...... .... .. .. .. .. .. ..... .. .. .... .... .. .. .. .. ...... .. .... .. .. ..... ...... .. 4, 5, 6, 8, 9, 11
           22    Fed. R. Civ. P. 45 ........................ .. .................................................. .. ... .. .... ... ... .. ................... .. ...... 4, 5, 11
           23
                                                                                       Other Authorities
           24
                 Fed. R. Civ. P. 26 advisory committee notes (2015 amendments) .... .. ... .. .. .... .. .. .. .................................. 7
           25
                 Fed. R. Civ. P. 45 advisory committee note (1970 amendment) .... ............... ..... .. ...... .. ... ... .. ................. .4
           26

           27

           28
                                                                                                      Ill
Gibson, Dunn &
Crutcher LLP                                                 APPLE INC. ' S NOTI CE OF MOTION AND MOTION TO
                                                             QUASH SUBPO ENA AND FOR A PROTECTIVE ORD ER
                     Case 5:20-mc-80061-VKD Document 1 Filed 03/10/20 Page 7 of 18



                                      MEMORANDUM OF POINTS AND AUTHORITIES

            2                                         I.      INTRODUCTION

            3          Apple asks the Court to quash a subpoena that Plaintiffs Masimo and Cercacor improperly

            4   served on Apple in an attempt avoid basic rules governing scheduling and discovery.

            5          Plaintiffs served the subpoena at issue on Apple in connection with a long-pending case in the

            6   Central District against Marcelo Lamego and True Wearables. The subpoena, however, is a

            7   transparent attempt to obtain early discovery from Apple in a case that Plaintiffs recently filed against

            8   Apple. Indeed, the subpoena was served one day before Plaintiffs filed the Apple Case, and nearly

            9   one year after discovery began in the True Wearables Case. Furthermore, the subpoena' s document

           IO   requests and deposition topics are not relevant to the True Wearables Case, but on their face pertain

           11   to Plaintiffs ' claims against Apple in the Apple Case.

           12          Plaintiffs are not yet permitted to propound discovery in the Apple Case, and there is no

           13   authority to support Plaintiffs ' attempt to expedite discovery in the Apple Case through a subpoena

           14   served in the True Wearables Case. To the contrary, the subpoena breaks the basic rules governing

           15   the sequence of discovery, including Federal Rules of Civil Procedure 16 and 26(f), the Apple Case

           16   cou1t's Scheduling Order, and California Code of Civil Procedure Section 2019.210.

           17          Apple respectfully requests that this Court quash the subpoena in full and enter a protective

           18   order prohibiting the deposition and document production sought in the subpoena entirely-to

           19   prevent Plaintiffs from accomplishing an end-run around the Federal Rules, the Apple Case court's

           20   Scheduling Order, and California Code of Civil Procedure Section 2019.210.

           21                                          II.     BACKGROUND

           22   A.     Plaintiffs Filed the True Wearables Case Against Mr. Lamego and True Wearables.

           23          Plaintiffs filed the True Wearables Case against Mr. Lamego and his company, True

           24   Wearables, on November 8, 2018, alleging claims of breach of contract, breach of fiduciary duty,

           25   trade secret misappropriation, and patent infringement. In the True Wearables Case, Plaintiffs allege

           26   that Mr. Lamego (i) acquired and wrongfully disclosed and used unspecified confidential and

           27   proprietary technical information, product plans, and manufacturing knowledge belonging to

           28   Plaintiffs in connection with True Wearables ' development of the Oxxiom product, (ii) breached his


g~~~i;~,
       0
        L~n;&                              APPLE (NC.'S NOTICE OF MOTION AND MOTION TO
                                           QUASH SUBPOENA AND FOR A PROTECTIVE ORDER
                       Case 5:20-mc-80061-VKD Document 1 Filed 03/10/20 Page 8 of 18




                 agreements with Plaintiffs by using and disclosing their confidential information for his benefit and

             2   the benefit of True Wearables, and (iii) breached his fiduciary duties to Cercacor by failing, while

             3   sti II employed by Cercacor, to pursue patent subject matter he was instructed to pursue. See, e.g. ,

             4   Masimo Corp. et al. vs. True Wearables, Inc., et al. , Case No . 8: I 8-cv-02001-JVS-JDE, 0kt. No . 42,

             5   First Am. Comp!.   11 11 , 49, 63 , 80, 81 , 95 , 96, 105 ("True Wearables FAC").   1




             6           In their Complaint in the True Wearables Case, Plaintiffs allege that, following his roles at

             7   Masimo and Cercacor, Mr. Lamego worked at Apple for seven months before he founded True

             8   Wearables. Id.   1135, 37, 38.   However, Plaintiffs do not allege any claims against Mr. Lamego or

             9   True Wearables based on Mr. Lamego 's seven months at Apple. The claims in the case do not

           IO    concern Mr. Lamego 's conduct for , on behalf of, or during his seven-month tenure at, Apple. And

           11    while Plaintiffs allege in the True Wearables Case that Apple recruited and pursued their employees,

           12    including Mr. Lamego, see id. 1 35 , there are no claims asse11ed in the True Wearables Case based on

           13    that alleged conduct by Apple. Indeed , Apple is not a party to the True Wearables Case.

           14    B.      Plaintiffs Served Apple with a Subpoena in the True Wearables Case One Day Before

           15            Filing the Apple Case.

           16            On January 8, 2020, Plaintiffs served a subpoena on Apple in connection with the True

           17    Wearables Case, noticing a deposition and requesting the production of documents. The subpoena

           18    notices seven topics for deposition concerning Mr. Lamego's alleged "disclosures to Apple" about

           19    physiological parameter monitoring, Mr. Lamego ' s "contributions to Apple's marketing strategies"

           20    for the same, and Apple ' s communications with Mr. Lamego regarding his employment with Apple

           21    and his termination thereof. Lerner Deel. Ex. I (Subpoena) at Ex. A, p. 2. The eleven requests for

           22    production cover similar topics, including documents concerning Mr. Lamego's "disclosures to

           23    Apple" and " involvement in" and "contributions to" work for Apple. Id. at Ex . B, pp. 7-9.

           24            On January 9, 2020, one day after serving the subpoena on Apple in connection with the True

           25    Wearables Case, Plaintiffs filed the Apple Case-alleging claims against Apple for patent

           26    infringement and trade secret misappropriation relating to physiological parameter monitoring in the

           27
                  1
                      In addition to the claims against Mr. Lamego, Plaintiffs have asserted six claims against True
           28         Wearables for patent infringement. True Wearables FAC 11112-90.
                                                                     2
Gibson. Dunn &
Crutcher LLP                                APPLE INC. 'S NOTIC E OF MOTION AND MOTION TO
                                            QUASH SUBPOENA AND FOR A PROTECTIV E ORDER
                         Case 5:20-mc-80061-VKD Document 1 Filed 03/10/20 Page 9 of 18




                 Apple Watch. Plaintiffs allege, among other things, that Apple recruited Mr. Lamego-who had

             2   been "taught about the keys to effective non-invasive monitoring" by Plaintiffs, which he then

             3   disclosed to Apple. Masimo Corp. et al. vs. Apple Inc. , 8:20-cv-00048-JVS (JD Ex), 0kt. No . I,

             4   Compl.    ,r,r 21, 23, 28 ("Apple Case Compl.").      On February 28, 2020, Apple filed a notice of related

             5   cases pursuant to Local Rule 83-1.3.1, identifying the True Wearables Case as related to the Apple

             6   Case. The Apple Case, Dkt. No. 14. On March 4, 2020, Apple filed a motion to dismiss the Apple

             7   Case. Id., 0kt. No . 15. Also on March 4, the Central District transferred the Apple Case to Judge

             8   James V. Selna, who is also presiding over the True Wearables Case.

             9            Judge Carter, to whom the Apple Case was previously assigned, did not set a scheduling

           IO    conference pursuant to Federal Rule of Civil Procedure 16(b) before the Apple Case was reassigned.

           11    Judge Selna, the judge now presiding over the Apple Case, has likewise not yet set a scheduling

           12    conference. The parties therefore are not yet permitted to propound discovery in the Apple Case.

           13    C.       Apple's Counsel Met and Conferred with Plaintiffs' Counsel About the Apple

           14             Subpoena.

           15             Counsel for Apple began conferring with Plaintiffs in the first half of January 2020. Lerner

           16    Deel.   ,r 3 & Ex. 2.   Apple thereafter repeatedly agreed to extend the meet and confer process-and to

           17    extend the deadline to respond-because Plaintiffs were still collecting documents from the True

           18    Wearable Defendants and had not deposed Mr. Lamego. Id.

           19             On February 27, 2020, the parties met and conferred and again agreed to delay discussions

           20    while Plaintiffs pursued discovery in the True Wearables case. Id.        ,r 4.    Counsel agreed to meet and

           21    confer on March 4 at I0:30 a.m. and to extend the deadline for Apple to object or otherwise respond

           22    until March 6. Id.      ,r 4 & Ex. 2.   On March 4, 2020, with no warning, Plaintiffs ' counsel cancelled the

           23    meet and confer. Id. Plaintiffs' counsel waited until after 8:45 p.m. that evening to respond to

           24    repeated inquiries, and then suggested that the parties meet and confer late in the afternoon the day

           25    before the deadline to object or otherwise respond. Id. Apple agreed to adjust to suit Plaintiffs '

           26    counsel's schedule, but sought two business days to discuss the outcome of the meeting. Id.

           27             Counsel met and conferred at 4:30 p.m. on March 5, 2020. Id.             ,r 5.   Apple explained that

           28    neither the document requests nor deposition topics are tied to the claims in the True Wearables Case.
                                                                           3
Gibson, Dunn &
Crutcher LLP                                    APPLE INC. 'S NOTI CE OF MOTION AND MOTION TO
                                                QUASI-I SUBPOENA AND FOR A PROTECTIVE ORDER
                         Case 5:20-mc-80061-VKD Document 1 Filed 03/10/20 Page 10 of 18




                   Id. Plaintiffs' counsel responded that the allegations in the trade secret claim, particularly those

               2   asse1ted in paragraphs 82 and 83 of the True Wearables FAC, are broad, but conceded that these

               3   allegations are related to True Wearables, not Apple . Id. Rather than withdraw the subpoena, or wait

               4   to conduct discovery in the Apple Case, however, Plaintiffs' counsel insisted that Apple serve

               5   objections to the subpoena. Id. Apple asked that Plaintiffs reconsider their position and come back

               6   with a final position on March 6, 2020, but Apple did not hear from Plaintiffs on that date. Id.

               7            On March 9, 2020, Apple followed up with a letter to Plaintiffs' counsel, reiterating its

               8   position that the subpoena is improper, and explaining its intention to ft le a motion to quash and for a

               9   protective order should Defendants not withdraw the subpoena by 2:00 p.m . on March I0, 2020. Id.

           IO      ~   6 & Ex. 3. As of the time of filing of Apple 's Motion, Plaintiffs have not responded to Apple 's

           11      March 9, 2020 letter or withdrawn their subpoena. Id.    ~   6.

           12                                             III.   LEGAL STANDARD

           13               The scope of civil discovery is not unlimited. A party may obtain discovery only insofar as it

           14      relates to "any nonprivileged matter that is relevant to any party's claim or defense and proportional to

           15      the needs of the case." Fed. R. Civ. P. 26(b)(l). The scope of permissible nonparty discovery under

           16      Rule 45 mirrors that of party discovery under Rule 26. See Fed. R. Civ. P. 45 advisory committee note

           17      ( 1970 amendment) (" [T]he scope of discovery through a subpoena is the same as that applicable to . .

           18      . other discovery rules. "). "Relevancy, for the purposes of discovery, is defined broadly, although it is

           19      not without ultimate and necessary boundaries." Gonzales v. Google, Inc., 234 F.R.D. 674, 679- 80

           20      (N.D. Cal. 2006) (citation omitted).

           21               '" While discovery is a valuable right and should not be unnecessarily restricted ... the

           22      "necessary" restriction may be broader when a nonparty is the target of discovery."' Waymo LLC v.

           23      Uber Techs ., Inc. , No . 17-cv-00939-WHA, 2017 WL 2929439, at *3 (N.D . Cal. July 7, 2017), mot.

           24      for reliefji-omjudgment denied, 2017 WL 6883928 (N.D. Cal. Aug. 8, 2017) (quoting Dart Indus.

           25      Co. v. Westwood Chem. Co., 649 F.2d 646, 649 (9th Cir. 1980)). The party issuing a subpoena must

           26      take "reasonable steps to avoid imposing undue burden or expense" on the subject. Fed. R. Civ. P.

           27      45(d)(l).

           28
                                                                        4
Gibson, Dunn &
Crutcher LLP                                   APPLE INC. ' S NOTIC E OF MOTION AND MOTION TO
                                               QUASH SUBPO ENA AND FOR A PROTECTIV E ORD ER
                     Case 5:20-mc-80061-VKD Document 1 Filed 03/10/20 Page 11 of 18




                        If a subpoena seeks "disclosure of privileged or other protected matter" or "subjects a person

             2   to undue burden," the Court shall quash or modify the subpoena. Fed. R. Civ. P. 45(d)(3)(A)(iii),

             3   (iv). "[A] court determining the propriety of a subpoena balances the relevance of the discovery

             4   sought, the requesting party's need , and the potential hardship to the party subject to the subpoena."

             5   ATS Prod. , In c. v. Champion Fiberglass, Inc., 309 F.R.D. 527,531 (N.D . Cal. 2015) (citation

             6   omitted). However, " if the sought-after [information is] not relevant ... then any burden whatsoever

             7   imposed ... would be by definition 'undue. "' Williams v. Cty. of San Diego, No. 17-cv-00815-

             8   MMA, 2019 WL 5963969, at *3 (S.D. Cal. Nov. 13, 2019) (quoting Compaq Comput. Corp. v.

             9   Packard Bell Elec., Inc., 163 F.R.D. 329, 335-36 (N.D. Cal. 1995)) (emphasis in original). "[T]he

           10    party issuing the subpoena must demonstrate that the information sought is relevant and material to

           11    the allegations and claims at issue in the proceedings." Unsworth v. Musk, No. I 9-mc-80224-JSC,

           12    2019 WL 5550060, at *4 (N .D. Cal. Oct. 28, 2019) (citation omitted).

           13           "A non-party moving to quash a subpoena may also seek a protective order under Federal

           14    Rule of Civil Procedure 26." Williams, 2019 WL 5963969, at *4; see also Fed. R. Civ . P. 26(c)

           15    (providing that " [a] party or any person from whom discovery is sought may move for a protective

           16    order"). "The court may, for good cause, issue an order to protect a party or a person from

           17    annoyance, embarrassment, oppression, or undue burden." Fed. R. Civ. P. 26(c). The court may also

           18    issue a protective order to prevent discovery that is irrelevant to any of the claims at issue. See, e.g.,

           19    V5 Techs. v. Switch, Ltd., No. 2: 17-cv-02349-KJD-NJK, 2019 WL 7489108, at *5 n.9 (D. Nev. Dec.

           20    20, 2019) ("[C]ourts may enter protective orders preventing irrelevant questioning at deposition .");

           21    Nguyen v. LVNV Funding, LLC, No . 15cv758-LAB, 2017 WL 951026, at* 11 (S.D. Cal. Mar. 10,

           22    2017) (declining to compel deposition testimony that was irrelevant and instead issuing a protective

           23    order); United States v. Capriotti, No. 1:1 lcv0847 DLB , 2012 WL 2994244, at *2 (E.D. Cal. July 20,

           24    2012) (finding "good cause" for a protective order when "the proposed subject matter of the

           25    depos itions is irrelevant to [the] proceeding").

           26                                              IV.       ARGUMENT

           27           As set forth below, the subpoena is improper because: (A) it is designed for Plaintiffs '

           28    lawsuit against Apple in which they are not yet permitted to propound discovery; (8) it is not relevant
                                                                      5
Gibson, Dunn &
Crutcher LLP                                APPLE INC. 'S NOTI CE OF MOTION AND MOTION TO
                                            QUASH SUBPOENA AND FOR A PROTECTIVE ORDER
                      Case 5:20-mc-80061-VKD Document 1 Filed 03/10/20 Page 12 of 18




                 or proportionate to the claims in the True Wearables Case; (C) a Section 2019.210 trade secret

             2   disclosure has not yet been provided ; and (D) a protective order has not yet been entered.

             3   A.      Plaintiffs Seek Discovery that Goes to the Heart of the Apple Case in Which They Are

             4           Not Yet Permitted to Propound Discovery.

             5           The subpoena Plaintiffs propounded on Apple in the True Wearables Case plainly was drafted

             6   based on Plaintiffs ' claims asserted in the Apple Case fil ed the very next day . All of the subpoena's

             7   requests hinge on Mr. Lamego's alleged improper disclosures of Plaintiffs' confidential , trade secret

             8   information to Apple, 2 which is one of two asserted bases for the Apple Case (see generally Apple

             9   Case Comp!.~~ 20-28, 179-91 (alleging improper disclosure by Mr. Lamego and Mr. O'Reilly)).

           IO    By contrast, Mr. Lamego 's alleged improper disclosures to Apple are not at iss ue in the True

           11    Wearables Case-rather, at issue in the True Wearables Case is Mr. Lamego's conduct while still

           12    employed by Cercacor, as well as his conduct at, and disclosures to , True Wearables.

           13             Under the plain terms of Federal Rule of Civil Procedure 26(d)(l), a party cannot seek formal

           14    discovery- including document productions and depositions-until C/fter a Rule 26(t) conference has

           15    been conducted. Fed. R. Civ. P. 26(d)(l). And in the Apple Case in particular, this conference has

           16    not yet taken place. Judge Selna also has not yet set a scheduling conference in the Apple Case.

           17    Accordingly, it is premature for Plaintiffs to propound discovery in the Apple Case-yet, that is the

           18    obvious purpose of the subpoena that is the subject of this Motion .

           19    B.      The Information Sought in the Subpoena Is Neither Relevant Nor Proportionate to the

           20            True Wearables Case.

           21            Rule 26 is clear that discovery sought must be "relevant" to a "party 's claim or defense. " Fed.

           22    R. Civ. P. 26(6)(1 ). Courts therefore routinely reject discovery requests where the information

           23    sought " bear[s] no indication of any nexus to the disputes" in the case. Gilead Scis., Inc. v. Merck &

           24    Co, Inc., No . 5:13-cv-04057-BLF;2016 WL 146574, at *2 (N.D. Cal. Jan. 13 , 2016). In addition to

           25    relevance, Rule 26 imposes a proportionality requirement-which creates a "co llective

           26
                  2
                      See Lerner Deel. Ex. I (Subpoena) at Ex. A, p. 2 (Topics 1-6) (seeking testimony on
           27         Mr. Lamego 's "disclosures to Apple" relating to various aspects of "physiological parameter
                      monitoring" or Lamego 's "contributions to Apple's marketing strategies" for the same); id. at Ex.
           28         B, pp. 7-9 (seeking documents pertaining to same).
                                                                     6
Gibson, Dunn &
Crutcher LLP                                APPLE IN C. 'S NOTICE OF MOTION AND MOTION TO
                                            QUASH SUBPOENA AND FOR A PROTECTIV E ORDER
                        Case 5:20-mc-80061-VKD Document 1 Filed 03/10/20 Page 13 of 18



                    responsibility" for "[t]he parties and the court ... to consider the proportionality of all discovery and

                2   consider it in resolving discovery disputes ." Fed. R. Civ. P. 26 advisory committee notes (2015

                3   amendments) ; Goes Int '!, AB v. Dodur Ltd., No.14-cv-05666-LB , 2016 WL 427369, at *4 (N .D. Cal.

                4   Feb. 4, 2016) (citing committee notes requiring that "parties ... tailor their efforts to the needs of this

                5   case"). In other words, any discovery request served by Plaintiffs in the True Wearables Case must

                6   be relevant and proportionate to the needs of that particular case.

                7          Plaintiffs cannot satisfy these relevance or proportionality requirements, which is fatal to their

                8   subpoena.

                9          1.          The Documents and Testimony Requested from Apple Are Not Relevant to the

               IO                      True Wearables Case.

               11          Given the subpoena ' s focus on the claims against Apple, it is no surprise that the subpoena

               12   calls for information that is not relevant to the True Wearables Case.

               13          The scope of the subpoena makes clear that it was drafted and propounded for purposes of the

               14   Apple Case. For example, the subpoena 's multiple requests for "[a]II documents constituting,

               15   referring, or relating to Marcelo Lamego's disclosures to Apple regarding" various aspects of

           16       physiological parameter monitoring, e.g., Lerner Deel. Ex. I (Subpoena) at Ex. B, pp. 7-8 , are clearly

               17   designed to capture the discovery that Plaintiffs need to prosecute their trade secret claims against

               18   Apple in the Apple Case-where Apple is alleged to have misappropriated physiological parameter

               19   monitoring information confidential and proprietary to Plaintiffs that it received from, inter alia, Mr.

           20       Lamego, see Apple Case Campi.        ~~   20-28, 179-9 1.

           21              In the True Wearables Amended Complaint, by contrast, none of the claims are based on Mr.

           22       Lamego 's conduct at, for , or on behalf of, Apple:

           23          •   See True Wearables FAC        ~~   45-57 (First Cause of Action: Breach of Contract with Masi mo

           24              By Lamego) (no mention of Apple);

           25          •   Id.~~ 59-73 (Second Cause of Action: Breach of Contract with Cercacor By Lamego) (no

           26              mention of Apple);

           27          •   Id.   ~~   75-87 (Third Cause of Action: Trade Secret Misappropriation Under California ' s

           28              Uniform Trade Secret Law) (no mention of Apple);
                                                                           7
Gibson, Dunn &
Crutcher LLP                                      APPLE INC .'S NOTICE OF MOTION AND MOTION TO
                                                  QUASH SUBPOENA AND FOR A PROTECTIV E ORDER
                     Case 5:20-mc-80061-VKD Document 1 Filed 03/10/20 Page 14 of 18




                     •   Id.   ,r,r 89-10 I (Fourth Cause of Action: Trade Secret Misappropriation Under the Federal
             2           Defense of Trade Secrets Act) (no mention of Apple); and

             3       •   Id.   ,r,r   I03-1 I (Fifth Cause of Action: Breach of Fiduciary Duty of Undivided Loyalty

             4           Against Lamego) (no mention of Apple).

             5           Thus, Mr. Lamego ' s disclosures to Apple, his involvement in Apple programs or projects, and

             6   his contributions to Apple during his seven-month tenure at the company-the focus of the

             7   subpoena-are not bases for any of Plaintiffs' claims against Mr. Lamego and True Wearables in the

             8   True Wearables Case. Plaintiffs admit as much in their True Wearables FAC. See id.         ,r 36 (alleging
             9   that Mr. Lamego engaged in pulse oximetry work "on his own after leaving Apple") (emphasis

           IO    added). Rather, the claims in that case are based on Mr. Lamego 's conduct while at Cercacor and his

           11    conduct at and on behalf of True Wearables. And nothing has occurred in the True Wearables Case

           12    to expand the claims in that case or otherwise necessitate broad discovery from Apple of the type

           13    sought by Plaintiffs ' subpoena. Plaintiffs cannot satisfy the relevance requirement on these facts ,

           14    which demonstrate that Plaintiffs are actually hoping to discover information that will help them

           15    develop, and prosecute, their Apple Case. In re REMEC, Inc. Secs. Litig. , No . 04cv 1948 JLS , 2008

           16    WL 2282647, at *2 (S.D. Cal. May 30, 2008) ("Parties have no entitlement to discovery to develop

           17    new claims or defenses that are not identified in the pleadings."). Because there is no connection

           18    between the subpoena's deposition topics or discovery requests and Plaintiffs' claims in the True

           19    Wearables Case, the discovery propounded on Apple should be prohibited. See Williams , 2019 WL

           20    5963969, at *8-10 (granting motion to quash deposition subpoena and for a protective order because

           21    discovery sought was not relevant); see also Fed. R. Civ. P. 26(b)(l) (a party is only entitled to

           22    discovery "regarding any nonprivileged matter that is relevant to any party ' s claim or defense")

           23    (emphasis added) ; Fed. R. Civ. P. 26(b)(2)(C) ("[T]he court must limit the frequency or extent of

           24    discovery ... if it determines that . .. the proposed discovery is outside the scope permitted by Rule

           25    26(b)(I).").

           26

           27

           28
                                                                         8
Gibson, Dunn &
Crutcher LLP                                     APPLE lNC.'S NOTI CE OF MOTION AND MOTION TO
                                                 QUASI-I SUBPO ENA AND FOR A PROTECTIV E ORDER
                     Case 5:20-mc-80061-VKD Document 1 Filed 03/10/20 Page 15 of 18




                        2.      The Documents and Testimony Requested from Apple Are Not Proportionate to

             2                  the Needs of the True Wearables Case.

             3          Rule 26's proportionality requirement considers, among other things, "the needs of the

             4   case, . .. the parties' relative access to relevant information," and "the importance of the discovery in

             5   resolving the issues." Fed. R. Civ. P. 26(b)(l). The "needs" of the True Wearables Case do not

             6   support Plaintiffs ' subpoena to Apple because the case does not involve any claims of breach,

             7   misappropriation, or infringement, based on or relating to Apple. Nor do any of the other

             8   proportionality considerations of Rule 26 favor Plaintiffs.

             9          Rather, the court "must limit" the discovery Plaintiffs seek here because, among other things,

           IO    it "can be obtained from some other source that is more convenient, less burdensome, or less

           11    expensive" than Apple. Fed. R. Civ. P. 26(b)(2)(C)(i) (emphasis added). That is, even if discovery

           12    concerning Mr. Lamego's disclosures to, involvement in programs and projects at, and contributions

           13    to Apple were relevant to the True Wearables Case (they are not), Plaintiffs have a party in the True

           14    Wearables Case with access to that information-Mr. Lamego. Plaintiffs should be required to

           15    exhaust all avenues of obtaining such information from Mr. Lamego before burdening Apple-

           16    including the noticed deposition of Mr. Lamego, which Apple was last informed has not yet occurred.

           17    See, e.g., Soto v. Castlerock Farming & Transp., Inc., 282 F.R.D. 492, 505 (E.D. Cal. 2012)

           18    ("[T]here is a preference for parties to obtain discovery from one another before burdening non-

           19    parties with discovery requests ."); Heilman v. Lyons, No . 2:09-cv-2721 l<JN P, 20 IO WL 5168871,

           20    at *1 (E.D. Cal. Dec. 13 , 2010) (same, citing cases); Moon v. SCP Pool Corp., 232 F.R.D. 633,638

           21    (C.D. Cal. 2005) (finding "undue burden" where "requests all pertain to defendant, who is a party,

           22    and, thus, plaintiffs can more easily and inexpensively obtain the documents from defendant rather

           23    than from [a] nonparty") (citing Haworth, Inc. v. Herman Miller, Inc., 998 F.2d 975,978 (Fed. Cir.

           24    1993) (affirming order requiring party to first obtain documents from opposing party rather than

           25    nonparty)).

           26           The discovery Plaintiffs seek from Apple via their subpoena issued in the True Wearables

           27    Case is not relevant or proportionate to the needs of that case, but rather is on its face designed to

           28    elicit discovery of the type Plaintiffs need to prosecute their claims in the Apple Case. Plaintiffs are
                                                                     9
Gibson, Dunn &
Crutcher LLP                                APPLE INC. 's NOTI CE OF MOTION AND MOTION TO
                                            QUASH SUBPOENA AND FOR A PROTECTIV E ORDER
                      Case 5:20-mc-80061-VKD Document 1 Filed 03/10/20 Page 16 of 18



                 blatantly seeking to misuse the nonparty subpoena process in the True Wearables Case to short-

            2    circuit requirements attendant to discovery in the Apple Case-requirements established by Rule 16,

            3    Rule 26(f), and any scheduling orders issued in that case-in an effort to prematurely obtain

            4    discovery from Apple. 3 That the subpoena was served nearly one year after discovery began in the

             5   True Wearab les Case and the day before Plaintiffs served the Apple Case underscores their motives.

            6    Plaintiffs should not be permitted to bypass the Federal Rules or the current Initial Order and hijack

             7   the discovery process in the Apple Case through the True Wearables Case.

            8    C.      Plaintiffs Are Not Entitled to Discovery from Apple in the Absence of a Section 2019.210

            9            Disclosure.

           10            This Court should quash the subpoena for the additional reason that Plaintiffs have not yet

           11    identified their purported trade secrets, let alone with the particularity required under Section

           12    2019.210.

           13            Section 2019 .2 10 imposes on a trade secret plaintiff the burden to identify its alleged trade

           14    secrets with "reaso nable particularity" before commencing trade-secret related discovery. Cal. Civ.

           15    Proc. Code§ 2019.210. Section 2019.210 was enacted because the California Legislature

           16    "understood that plaintiffs in trade secret cases are often unabJe to identify any trade secrets," and

           17    that such claims are "especially prone to discovery abuse." Comput. Econs., Inc. v. Gartner Grp.,

           18    Inc. 50 F. Supp. 2d 980, 992 (S .D. Cal. 1999) (sustaining objections to insufficient trade secret

           19    disclosure). By requiring a plaintiff to identify its trade secrets early and with particularity, Section

           20    2019.210 "prevents plaintiffs from using the discovery process as a means to obtain the defendant 's

          21     trade secrets" and "assists the court in framing the appropriate scope of discovery and in determining

          22     whether plaintifrs discovery requests fall within that scope." Id. at 985; see also Per/an

           23    Therapeutics, Inc. v. Superior Court, 178 Cal. App. 4th 1333, 1343 (2011 ); Brescia v. Ange/in, 172

           24    Cal. App . 4th 133, 144 (2009). District cou1is throughout California apply Section 2019 in trade

           25    secrets cases because it "assists the court and parties in defining the appropriate scope of discovery."

           26    Soc. Apps, LLC v. Zynga, Inc., No. 4: 11-CV-04910 YGR, 2012 WL 2203063, at *2 (N.D. Cal. June

           27
                  3   Further underscoring the impropriety of Plaintiffs' attempt to circumvent the discovery rules here
           28         is the fact that the same attorneys from the same law firm represent Plaintiffs in both the True
                      Wearables Case and the Apple Case.                                                               ·
                                                                      10
Gibson, Dunn &
Crutcher LLP                                APPLE INC.'S NOTIC E OF MOTION AND MOTION TO
                                            QUASH SUBPOENA AND FOR A PROTECTIVE ORDER
                      Case 5:20-mc-80061-VKD Document 1 Filed 03/10/20 Page 17 of 18



                 14, 2012); see also Gatan, Inc. v. Nian Co., No. 15-cv-01862-P JH , 2018 WL 2117379, at *4 (N.D.

             2   Cal. May 8,2018) (applying Section 2019.21 O); Loop AI Labs Inc. v. Gatti, No . I 5-cv-00798-HSG,

             3   2015 WL 9269758, at *4 (N.D. Cal. Dec. 21, 2015) (same); MIA-COM Tech. Sols., Inc. v. Litrinium,

             4   Inc., No. SA CV 19-00220-JVS, 2019 WL 4284523 , at *2 (C.D. Cal. June 11 , 2019) (finding "the

             5   procedural requirements of Section 2019.210 are warranted and appropriate to assist in the orderly

             6   and expeditious handling of discovery") .

             7          It is completely improper for Plaintiffs to take discovery aimed at trade secret claims against

             8   Apple without first complying with Section 2019.210, and there can be no dispute that there has been

             9   no effort to do that here, presumably because discovery has not even begun in the Apple Case, as

           IO    discussed above.

           11    D.     Discovery Should Not Proceed Without an Acceptable Protective Order.

           12           Finally, the subpoena is improper because it seeks confidential and sensitive documents and

           13    testimony from Apple in the absence of a protective order.

           14           The topics noticed for deposition and the discovery requests contained in the subpoena

           15    implicate confidential information belonging to Apple, which it would not otherwise publicly

           16    disclose. This includes, for example, technical information that is confidential and proprietary to

           17    Apple (see, e.g., Lerner Deel. Ex. 1, Topic Nos. 1, 3-6 & Request Nos . 1-3 , 5-9), as well as

           18    confidential communications and agreements (see, e.g., id. Topic Nos. 2, 7 & Request Nos. 4, I 0).

           19           Yet, no protective order has been entered in either the True Wearables Case or the Apple

           20    Case. The Court therefore should quash the subpoena because it otherwise would require the

           21    production of confidential and sensitive information in the absence of an acceptable protective order.

           22    See Fed. R. Civ. P. 45(d)(3)(B)(i) (court may quash or modify a subpoena that requires "disclosing a

           23    trade secret or other confidential research, development, or commercial information"); see also Fed.

           24    R. Civ. P. 26(c)(l)(G) (court may enter an order requiring that "confidential research, development,

           25    or commercial information not be revealed").

           26

           27

           28
                                                                   11
Gibson, Dunn &
Crutcher LLP                               APPLE INC. 'S NOTIC E OF MOTION AND MOTION TO
                                           QUASH SUBPOENA AND FOR A PROTECTIV E ORD ER
                     Case 5:20-mc-80061-VKD Document 1 Filed 03/10/20 Page 18 of 18



                                                        V.      CONCLUSION

             2          For all of the foregoing reasons, Apple respectfully requests that the Court grant its motion to

             3   quash the subpoena in its entirety and enter a protective order prohibiting the deposition testimony

             4   and document discovery that Plaintiffs seek from Apple in connection with the True Wearables Case.

             5

             6
                 Dated : Marc h 10, 2020                      Respectfully submitted,
             7
                                                              JOSHUAH . LERNER
             8                                                H. MARK LYON
                                                              ILISSA SAMPLIN
             9                                                GIBSON , DUNN & CRUTCHER LLP
           10

           11
                                                              By:
           12                                                       Jo hua H. Lerner

           13
                                                              Attorneys for Apple Inc.
           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26
           27

           28
                                                                    12
Gibson, Dunn &
Crutcher LLP                               APPLE INC . 's NOTICE OF MOTION AND MOTION TO
                                           QUASH SUBPOENA AND FOR A PROTECT IV E ORDER
